         Case 4:19-cr-00418-SWW Document 23 Filed 08/08/19 Page 1 of 2


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA                       )      No 4·19CR-00418-SWW
                                                                                         FILED
                                                                                      U.S. DISTRICT COURT
                                                          •   •                   EASTERN DIST:-:!CT ARKANSAS
                                               )
V.                                             )       18 u.s.c. § 2339B(a)(l)       AUG O8 2019
                                               )       18 U.S.C. § 1542        JAME~. -'c:r.n1:1~~K •
BILAL AL-RAYANNI,                              )                               By: ~ C L E R K
a/k/a Bilal Kassim Alawdi                      )                                                      DEP CLERK


                                SUPERSEDING INDICTMENT


THE GRAND JURY CHARGES THAT:

                                             COUNT I

       From on or about October 1, 2014, to on or about December 31, 2014, within the

extraterritorial jurisdiction of the United States and the Eastern District of Arkansas, the

defendant,

                       BILAL AL-RAYANNI, a/k/a Bilal Kassim Alawdi,

being found in the Eastern District of Arkansas after the conduct required for the offense

occurred, knowingly provided and attempted to provide material support and resources, namely,

personnel (including himself) and services, to a foreign terrorist organization, namely, Al Qa'ida

in the Arabian Peninsula (AQAP), also known as Ansar al-Shari'a (AAS), which at all relevant

times was designated by the Secretary of State as a foreign terrorist organization pursuant to

Section 219 of the Immigration and Nationality Act ("INA"), knowing that AQAP was a

designated foreign terrorist organization and that AQAP has engaged and engages in terrorist

activity and terrorism, in violation of Title 18, United States Code, Sections 2339B(a)(l) and 2.



                                             COUNT2

       On or about May 13, 2019, in the Eastern District of Arkansas, the defendant,

                       BILAL AL-RAYANNI, a/k/a Bilal Kassim Alawdi,

                                                      1
         Case 4:19-cr-00418-SWW Document 23 Filed 08/08/19 Page 2 of 2



willfully and knowingly made a false statement in an application for a passport with intent to

induce and secure for his own use the issuance of a passport under the authority of the United

States, contrary to the laws regulating the issuance of such passports and the rules prescribed

pursuant to such laws, in that in such application the defendant stated that his name was Bilal

Kassim Alawdi, which statement he knew to be false, in violation of Title 18, United States

Code, Section 1542.




                      [END OF TEXT. SIGNATURE PAGE ATTACHED.]




                                                    2
